Colburn, J.
The license held by the defendant was upon the condition that he should not keep a public bar, Pub. Sts. c. 100, § 9, cl. 5; and, by the provisions of § 12 of the same chapter, as amended by the St. of 1882, c. 259, § 1, if he maintained a partition which interfered with a view of the interior of the licensed premises, this of itself made the license void. If the evidence disclosed the fact that, in exposing and keeping intoxicating liquors for sale, the defendant kept a public bar, or maintained such a partition, his license would be no justification of such exposing and keeping for sale; and the instructions to the jury were right.
It does not appear by the exceptions for what purpose the evidence objected to was admitted. Standing by itself, it does not appear to have been admissible; but in connection with other evidence, or in contradiction of other evidence, it may have been admissible. The defendant has not in his exceptions disclosed sufficiently the state of the evidence in the case, at the time the evidence objected to was admitted, to enable us to say that it was improperly admitted. Jones v. Smith, 121 Mass. 15.

Exceptions overruled.